DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. § 119
Acknowledgment is hereby made of Applicant’s claim for foreign priority based on JP 2018-008255, filed 22 January, 2018. However, an English translation did not accompany this document. In order to accurately assess this claim an English translation of this application should be provided pursuant to 35 U.S.C. § 119(b)(3). Accordingly, the foreign priority claim has NOT been entered at this time. For the purpose of applying prior art the effective filing date will be 21 January, 2019. 

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 09 June, 2022. Claims 15 and 27-51 are pending in the instant application. Applicant’s election of Group II (claims 15 and 27-32) is noted. Applicant suggested that Groups I and II should be rejoined because the amended claims distinguish over the prior art and the claimed inventions share a special technical feature. Applicants are reminded that the determination of whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternative within a single claim. See 37 C.F.R. § 1.475(e). Contrary to Applicants’ assertion, the claims contain two separate groups that do not share a special technical feature. The method of polypeptide production does not require nor utilize the nucleic acid. Polypeptides can be synthesized through solid-phase peptide synthesis without the utilization of nucleic acids. Moreover, the nucleic acids employed are structurally and functionally distinct from the polypeptides employed. Accordingly the groups do not share a special technical feature and separate searches will be required. Claims 33-51 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

37 C.F.R. § 1.98
	The information disclosure statements filed 08 March, 2021, and 09 June, 2022, have been placed in the application file and the information referred to therein has been considered. Applicants are reminded that the listing of references in the specification (e.g., see p. 3) is not a proper information disclosure statement. 37 C.F.R. § 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and M.P.E.P. § 609.04(a), subsection I. states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

37 C.F.R. § 1.84
	The drawings filed 16 July, 2020, have been reviewed and are acceptable.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 and 27-32 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. The claims reference nonelected subject matter which is confusing. Applicants are reminded of the lack of unity finding and election. The claims should be amended accordingly.
Claims 29-31 are also vague and indefinite for referencing optional overlapping peptides or spacers. It is unclear whether the limitations following the phrase are part of the claimed invention, particularly since they seem to be optional in the parent claim. See M.P.E.P. § 2173.05(d).

35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 15 and 27-32 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Ishii et al. (2018). Claim 15 is directed toward a method for producing a polypeptide capable of selectively inducing CD8+ positive T cells specific for a target antigen protein, or a nucleic acid encoding the polypeptide, without need of identifyinq an MHC class I epitope, wherein the polypeptide comprises multiple peptides connected together, and each of the multiple peptides has an amino acid sequence of eiqht to twelve residues included in the amino acid sequence of the antigen protein, the method comprising: (i) dividing an amino acid sequence encoding an antigen protein into amino acid sequences of eight to twelve residues, wherein the divided amino acid sequences may or may not overlap with one another; (ii) connecting the divided amino acid sequences in such a way as not to become the same as the amino acid sequence of the antigen protein, wherein a spacer may or may not be inserted in each of the connection sites of the divided amino acid sequences; and (iii) obtaining a polypeptide comprising an amino acid sequence resulting from step (ii) or a nucleic acid encoding the polypeptide.
This teaching discloses the construction of nucleic acids encoding an immunogen capable of eliciting CD8+ T cells but not CD4+ T cells. An immunogen, SCaV11 was constructed from tandemly-connected overlapping 11-mer peptides spanning the simian immunodeficiency virus (SIV) Gag capsid (CA) and virion infectivity factor (Vif). This immunogen was expected to selectively elicit Gag/Vif-specific CD8+ T cell responses without eliciting strong CD4+ T cell responses because the ideal length of CD4+ T cell epitopes is generally longer than 11 amino acids. Six rhesus macaques received prime-boost immunization with DNA and Sendai virus (SeV) vectors and produced robust CD8+ T cell responses. This teaching clearly meets all of the claimed limitations.

	Claims 15 and 27-31 are rejected under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being clearly anticipated by Fukaya et al. (U.S. Pat. No. 10,137,183 B2, issued 27 November, 2018; claiming priority to 21 October, 2013). Claim 15 is directed toward a method for producing a polypeptide capable of selectively inducing CD8+ positive T cells specific for a target antigen protein, or a nucleic acid encoding the polypeptide, without need of identifyinq an MHC class I epitope, wherein the polypeptide comprises multiple peptides connected together, and each of the multiple peptides has an amino acid sequence of eiqht to twelve residues included in the amino acid sequence of the antigen protein, the method comprising: (i) dividing an amino acid sequence encoding an antigen protein into amino acid sequences of eight to twelve residues, wherein the divided amino acid sequences may or may not overlap with one another; (ii) connecting the divided amino acid sequences in such a way as not to become the same as the amino acid sequence of the antigen protein, wherein a spacer may or may not be inserted in each of the connection sites of the divided amino acid sequences; and (iii) obtaining a polypeptide comprising an amino acid sequence resulting from step (ii) or a nucleic acid encoding the polypeptide.
	Fukaya et al. (2018) disclose the generation of nucleic acids encoding a cancer antigen without the need for HLA typing. Four CTL epitopes were linked together to form a larger polyepitopic CTL protein (cols. 8-11; claims). A large number of CTL epitopes were provided (19; cols. 6 and 7) and these were all under 13 amino acids in length. Accordingly, they would not be expected to stimulate CD4+ T cell responses. The polypeptides were joined together by spacers. This teaching meets all of the claimed limitations.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. § 103 as being unpatentable over Fukaya et al. (U.S. Pat. No. 10,137,183 B2, issued 27 November, 2018; claiming priority to 21 October, 2013). Claim 32 requires the nucleic acid to encode at least 20 CTL epitopes in the fusion protein. Fukaya et al. (2018) disclose the generation of nucleic acids encoding a cancer antigen without the need for HLA typing. Four CTL epitopes were linked together to form a larger polyepitopic CTL protein (cols. 8-11; claims). A large number of CTL epitopes were provided (19; cols. 6 and 7) and these were all under 13 amino acids in length. Accordingly, they would not be expected to stimulate CD4+ T cell responses. This teaching does not disclose the generation of a polyepitopic fusion protein comprising at least 20 CTL epitopes. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare nucleic acids encoding polyepitopic proteins comprising multiple CTL epitopes. Fukaya et al. (2018) already disclose 19 CTL epitopes. One of ordinary skill in the art would have been motivated to include multiple copies of CTL epitopes in any give polyepitopic peptide to induce robust immune responses against the CTL immunogens of interest.

Allowable Subject Matter
A method for producing nucleic acids encoding the CTL epitopes set forth in CaV11A-H (SEQ ID NOS.: 23-30?) would be acceptable. Applicants’ representative is invited to contact the Examiner to discuss suggested allowable claim language.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
16 June, 2022